         Case 2:19-cr-00877-CCC UNITED
                                 Document 102 DISTRICT
                                       STATES  Filed 07/07/20
                                                         COURTPage 1 of 1 PageID: 2145
                                              DISTRICT OF NEW JERSEY

                                         MAGISTRATE’S COURTROOM MINUTES

UNITED STATES OF AMERICA                                    :        MAGISTRATE JUDGE:      Leda D. Wettre
                                                            :
              v.                                                     MAGISTRATE NO.:           2:19-CR-877-5 (CCC)
                                                            :
                                                            :        DATE OF PROCEEDINGS:      7/7/2020
SILVIU CATALIN BALACI
                                                            :
                                                            :        DATE OF ARREST:     7/7/2020
                                                            :
PROCEEDINGS:           Initial Appearance/Arraignment

( ) COMPLAINT                                                        ( ) TEMPORARYCOMMITMENT
(X) ADVISED OF RIGHTS                                                ( ) CONSENT TO DETENTION WITH RIGHT TO MAKE A
( ) WAIVER OF COUNSEL                                                    BAIL APPLICATION AT A LATER TIME
( ) APPT. OF COUNSEL:  AFPD         CJA                              ( ) BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
( ) WAIVER OF HRG.:    PRELIM       REMOVAL                          (X) BAIL SET: $500,000
( ) CONSENT TO MAGISTRATE'S JURISDICTION                                    (X) UNSECURED BOND
(X) PLEA ENTERED:     GUILTY X NOT GUILTY                                   ( ) SURETY BOND SECURED BYCASH / PROPERTY
( ) PLEA AGREEMENT                                                   (X) TRAVEL RESTRICTED NJ & SDNY
( ) RULE 11 FORM                                                     (X) REPORT TO PRETRIAL SERVICES
(X) DEFENDANT CONSENTS TO VIDEO CONFERNCE                            ( ) DRUG TESTING AND/OR TREATMENT
(X) DISCOVERY SCHEDULE TO BE ENTERED                                 ( ) MENTAL HEALTH TESTING AND/OR TREATMENT
                                                                     ( ) SURRENDER &/OR OBTAIN NO PASSPORT
                                                                     (X) SEE ORDER SETTING CONDITIONS OF RELEASE FOR
                                                                         ADDITIONAL CONDITIONS

HEARING(S) SET FOR:

(   ) PRELIMINARY/ REMOVAL HRG.                                           DATE:
(   ) DETENTION / BAIL HRG.                                               DATE:
(   ) TRIAL:    COURT       JURY                                          DATE:
(   ) SENTENCING                                                          DATE:
(   ) OTHER:                                                              DATE:




APPEARANCES:

AUSA               Jamie Hoxie, AUSA

DEFT. COUNSEL       Robert Anello, Brian Jacobs & Meghan Vasu, Retained

PROBATION

INTERPRETER
                   Language: (                 )


Time Commenced: 6:04 pm
Time Terminated: 6:16 pm
CD No:           ECR
                                                                                            Kimberly Darling

                                                                                            DEPUTY CLERK
